Exhibit 10.1

 

EXECUTION VERSION

 

Geokinetics Holdings USA, Inc.

(f/k/a Geokinetics Holdings, Inc.)

 

and

 

Geokinetics Inc.

 

$300,000,000

 

9.75% Senior Secured Notes due 2014

 

PURCHASE AGREEMENT

 

dated December 18, 2009

 

RBC Capital Markets Corporation

 

Banc of America Securities LLC



--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

December 18, 2009

 

RBC Capital Markets Corporation

One Liberty Plaza

New York, New York 10006

 

Banc of America Securities LLC

One Bryant Park

New York, New York 10036

 

As Representatives of the several Initial

Purchasers listed in Schedule A hereto



 

Ladies and Gentlemen:

 

Introductory.  Geokinetics Holdings USA, Inc. (f/k/a Geokinetics
Holdings, Inc.), a Delaware corporation (the “Company”), on the terms and
subject to the condition set forth herein, proposes to issue and sell to the
several initial purchasers named in Schedule A hereto (the “Initial
Purchasers”), acting severally and not jointly, the respective amounts set forth
in such Schedule A of $300,000,000 aggregate principal amount of the Company’s
9.75% Senior Secured Notes due 2014 (the “Notes”).  RBC Capital Markets
Corporation (“RBC”) and Banc of America Securities LLC have agreed to act as
representatives of the several Initial Purchasers (in such capacity, the
“Representatives”) in connection with the offering and sale of the Notes.

 

The Securities (as defined below) will be issued pursuant to an indenture, to be
dated as of December 23, 2009 (the “Indenture”), among the Company, Geokinetics
Inc. (the “Parent”) and U.S. Bank National Association, as trustee (the
“Trustee”).  Notes issued in book-entry form will be issued in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”).

 

As more fully described in the Pricing Disclosure Package and the Final Offering
Memorandum, on December 3, 2009, the Parent entered into a Purchase Agreement
(the “PGS Onshore Purchase Agreement”) with Petroleum Geo-Services ASA, a
Norwegian company, and certain affiliated entities (collectively, “PGS
Onshore”), pursuant to which the Parent has agreed, subject to the conditions
contained therein, to purchase the on-shore seismic data acquisition and
multi-client data library business of PGS Onshore (the “Acquisition”).

 

--------------------------------------------------------------------------------


 

Concurrently with the consummation of the Acquisition (such time, the
“Acquisition Closing Date”), each of the Parent’s domestic subsidiaries listed
on Schedule B hereto (the “Existing Subsidiary Guarantors”, and, together with
any other domestic subsidiary of the Parent formed or acquired on or after the
Closing Date (as defined below) that executes a supplemental indenture setting
forth an additional guarantee in accordance with the terms of the Indenture, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, together with the Parent,
and their respective successors and assigns, the “Guarantors”) will, (a) in the
case of any Guarantor not already party hereto and to the Registration Rights
Agreement (as defined below), execute a joinder agreement substantially in the
form of Exhibit D hereto (the “Joinder Agreement”) and become a party hereto and
to the Registration Rights Agreement as provided in Section 12 hereof and
(b) enter into a supplemental indenture (the “Supplemental Indenture”) among
themselves and the Trustee, pursuant to which the Guarantors will guarantee the
Notes pursuant to the terms of the Indenture.

 

The Company’s payment of principal of, premium and interest and Additional
Interest (as defined in the Indenture), if any, under the Notes, the Exchange
Notes (as defined below) and the Indenture will, upon release of the Pledged
Funds (as defined below) in connection with the consummation of the Acquisition
and the authorization, execution and delivery of the Supplemental Indenture, be
unconditionally guaranteed (the “Guarantees,” and together with the Notes, the
“Securities”), jointly and severally, on a senior secured basis, by the
Guarantors.  The Exchange Notes (as defined below) and the Guarantees thereof
are herein collectively referred to as the “Exchange Securities.”

 

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of December 23, 2009 (the “Registration Rights
Agreement”), among the Company, the Parent and the Initial Purchasers and, upon
execution of the Joinder Agreement, the Subsidiary Guarantors, pursuant to which
the Company and each of the Guarantors will agree to file with the Securities
and Exchange Commission (the “Commission”) a registration statement under the
Securities Act of 1933 (as amended, the “Securities Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder), relating to an offer (the “Exchange Offer”) to exchange another
series of debt securities of the Company with terms substantially identical to
the Notes (the “Exchange Notes”) and to have it declared effective by the
Commission on or prior to 270 days after the Closing Date, and, to the extent
required by the Registration Rights Agreement, a shelf registration statement
pursuant to Rule 415 of the Securities Act relating to the resale by certain
holders of the Notes.

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and the Final Offering Memorandum
(as defined below) and agrees that the Initial Purchasers may resell, subject to
the conditions set forth herein, all or a portion of the Securities to
purchasers (the “Subsequent Purchasers”) at any time after the date of this
Agreement.  The “Applicable Time” means 12:00 p.m. (New York City time) on
December 18, 2009, which is the time of the first sale of the Notes by the
Initial Purchasers to the Subsequent Purchasers.  The Securities are to be
offered and sold to or through the Initial Purchasers without being registered
with the Commission under the Securities Act, in reliance upon exemptions
therefrom.  The terms of the Securities and the Indenture will require that
investors that acquire

 

2

--------------------------------------------------------------------------------


 

Securities expressly agree that Securities may only be resold or otherwise
transferred, after the date hereof, if such Securities are registered for sale
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by
Rule 144A (“Rule 144A”) or Regulation S (“Regulation S”) thereunder).

 

Pursuant to the Security Documents (as defined in the Indenture) to be entered
into among the Company, the Guarantors and the Trustee on the Acquisition
Closing Date, the obligations of the Company under the Securities and of each
Guarantor under its Guarantee will be secured by Priority Liens (as defined in
the Indenture), on a first priority basis, over substantially all assets of the
Company and the Guarantors, subject to certain exceptions (all assets subject to
the Priority Liens, hereinafter collectively referred to as the “Collateral”). 
The Collateral will also be pledged to U.S. Bank National Association, as agent
(the “Collateral Agent”), for the benefit of the lenders under the Revolving
Credit Facility, to be dated as of the Acquisition Closing Date, among the
Collateral Agent, the Company, the Parent and certain of its subsidiaries as
borrowers, as holders of the senior priority liens, and will be granted to the
Trustee for the benefit of the holders of the Securities as holders of Priority
Liens.  On the Closing Date, the Trustee will enter into a collateral trust and
intercreditor agreement (the “Intercreditor Agreement”) with the Company, the
guarantors from time to time party thereto, Royal Bank of Canada, as
administrative agent, the other senior representatives from time to time party
thereto and the Collateral Agent with respect to the Collateral.

 

On or prior to the Closing Date, the Company will enter into the Collateral
Pledge and Security Agreement (the “Pledge Agreement”), among the Company, the
Trustee and U.S. Bank National Association, as collateral agent (the “Escrow
Agent”), pursuant to which $303,803,040, representing an amount equal to 101% of
the aggregate issue price of the Notes, plus accrued and unpaid interest from
and including the Closing Date to, but excluding, March 15, 2010, will be
deposited into an account (the “Collateral Account”) with the Collateral Agent,
such that the escrowed funds (the “Pledged Funds”) are in an amount sufficient
to redeem the Notes at a price equal to 101% of the aggregate issue price of the
Notes, plus accrued and unpaid interest from and including the Closing Date to,
but excluding, March 15, 2010, if the Pledged Funds are disbursed pursuant to
Section 7(b) of the Pledge Agreement.  The Pledge Agreement shall provide that
the Pledged Funds shall only be released pursuant to the terms of the Pledge
Agreement.

 

As used herein, the term “Operative Documents” refers to this Agreement, the
Registration Rights Agreement, the Indenture, the Security Documents, the
Securities, the Exchange Securities, the Joinder Agreement, the Supplemental
Indenture, the Intercreditor Agreement and the Pledge Agreement.

 

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated December 7, 2009 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a pricing supplement, dated December 18, 2009 (in the form attached
hereto as Exhibit A, the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities.  The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.”  Promptly after the Applicable Time, the Company will
prepare and deliver to each

 

3

--------------------------------------------------------------------------------


 

Initial Purchaser a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”). All references herein to the terms “Pricing Disclosure
Package” and “Final Offering Memorandum” shall be deemed to mean and include all
information filed under the Securities Exchange Act of 1934 (as amended, the
“Exchange Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder) prior to the Applicable Time and
incorporated by reference in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or the Final Offering Memorandum (as the case
may be), and all references herein to the terms “amend,” “amendment” or
“supplement” with respect to the Final Offering Memorandum shall be deemed to
mean and include all information filed under the Exchange Act after the
Applicable Time and incorporated by reference in the Final Offering Memorandum.

 

The Company, the Parent and, upon execution of the Joinder Agreement, the
Subsidiary Guarantors, hereby confirm their agreements with the Initial
Purchasers as follows:

 

SECTION 1.  Representations and Warranties.  Each of the Company, the Parent
and, upon execution of the Joinder Agreement, the Subsidiary Guarantors, jointly
and severally, hereby represents, warrants and covenants to each Initial
Purchaser as follows:

 

(a)  No Registration Required.  Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement,
the Pricing Disclosure Package and the Final Offering Memorandum to register
under the Securities Act the offer and sale of the Securities hereunder or the
initial resale of Securities to Subsequent Purchasers or, until such time as the
Exchange Securities are issued pursuant to an effective registration statement,
to qualify the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

 

(b)  No Integration of Offerings or General Solicitation.  Neither the Company
nor any of its affiliates (as such term is defined in Rule 501 under the
Securities Act (each, an “Affiliate”)) has, directly or indirectly, solicited
any offer to buy or offered to sell, and will not, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be
registered under the Securities Act.  Neither the Company nor any of its
Affiliates, or any person acting on its or any of their behalf (other than the
Initial Purchasers, as to whom neither the Company nor any of its Affiliates
makes any representation or warranty) has engaged or will engage, in connection
with the offering of the Securities, in any form of general solicitation or
general advertising within the meaning of Rule 502 under the Securities Act. 
With respect to those Securities sold in reliance upon Regulation S, (i) neither
the Company nor any of its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers, as to whom neither the Company nor
any of its Affiliates makes any representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom neither the Company
nor any of its Affiliates makes any representation or warranty) has complied and
will

 

4

--------------------------------------------------------------------------------


 

comply with the offering restrictions set forth in Regulation S and, in
connection therewith, the Pricing Disclosure Package and the Final Offering
Memorandum will contain the disclosure required by Rule 902 of the Securities
Act, and (iii) the sale of the Securities pursuant to Regulation S is not part
of a plan or scheme to evade the registration requirements of the Securities
Act.

 

(c)  Eligibility for Resale under Rule 144A.  The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act, or quoted in a U.S. automated interdealer
quotation system.

 

(d)  The Pricing Disclosure Package and the Final Offering Memorandum. Neither
the Pricing Disclosure Package (as defined below), as of the Applicable Time,
nor the Final Offering Memorandum, as of its date or (as amended or supplemented
in accordance with Section 3(a), as applicable) as of the Closing Date, contains
or will contain an untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through the Representatives expressly for use in the Pricing
Disclosure Package, the Final Offering Memorandum or any amendment or supplement
thereto, as the case may be.  The Pricing Disclosure Package contains, and the
Final Offering Memorandum will contain, all the information specified in, and
meeting the information requirements of, Rule 144A(d)(4).  None of the Company
or any of its Affiliates has distributed or will distribute, prior to the later
of the Closing Date and the completion of the Initial Purchasers’ distribution
of the Securities, any offering material in connection with the offering and
sale of the Securities other than the Pricing Disclosure Package and the Final
Offering Memorandum or any amendment or supplement thereto in accordance with
Section 3(a).

 


(E)  COMPANY ADDITIONAL WRITTEN COMMUNICATIONS.  NONE OF THE PARENT, THE COMPANY
OR ANY EXISTING SUBSIDIARY GUARANTOR HAS PREPARED, MADE, USED, AUTHORIZED,
APPROVED OR DISTRIBUTED OR WILL PREPARE, MAKE, USE, AUTHORIZE, APPROVE OR
DISTRIBUTE ANY WRITTEN COMMUNICATION THAT CONSTITUTES AN OFFER TO SELL OR
SOLICITATION OF AN OFFER TO BUY THE SECURITIES (EACH SUCH COMMUNICATION BY THE
COMPANY, THE PARENT, AN EXISTING SUBSIDIARY GUARANTOR OR ANY OF THEIR RESPECTIVE
AGENTS AND REPRESENTATIVES (OTHER THAN A COMMUNICATION REFERRED TO IN CLAUSES
(I) AND (II) BELOW) A “COMPANY ADDITIONAL WRITTEN COMMUNICATION”) OTHER THAN
(I) THE PRICING DISCLOSURE PACKAGE, (II) THE FINAL OFFERING MEMORANDUM, AND
(III) ANY ELECTRONIC ROAD SHOW OR OTHER WRITTEN COMMUNICATIONS, IN EACH CASE
USED IN ACCORDANCE WITH SECTION 3(A).  EACH SUCH COMPANY ADDITIONAL WRITTEN
COMMUNICATION, WHEN TAKEN TOGETHER WITH THE PRICING DISCLOSURE PACKAGE, DID NOT,
AND AT THE CLOSING DATE WILL NOT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; PROVIDED THAT THIS REPRESENTATION, WARRANTY AND AGREEMENT SHALL NOT
APPLY TO STATEMENTS IN OR OMISSIONS FROM EACH SUCH COMPANY ADDITIONAL WRITTEN
COMMUNICATION MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED
TO THE COMPANY IN WRITING BY ANY INITIAL PURCHASER THROUGH THE REPRESENTATIVES
EXPRESSLY FOR USE IN ANY COMPANY ADDITIONAL WRITTEN COMMUNICATION.

 

5

--------------------------------------------------------------------------------



 


(F)  INCORPORATED DOCUMENTS.  THE DOCUMENTS INCORPORATED BY REFERENCE IN EACH OF
THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, WHEN THEY WERE FILED
WITH THE COMMISSION, CONFORMED IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS
UNDER THE EXCHANGE ACT.  ANY FURTHER DOCUMENTS SO FILED AND INCORPORATED BY
REFERENCE IN EITHER THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR
ANY FURTHER AMENDMENT OR SUPPLEMENT THERETO, WHEN SUCH DOCUMENTS ARE FILED WITH
THE COMMISSION, WILL CONFORM IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS UNDER
THE EXCHANGE ACT.


 


(G)  THE PURCHASE AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY, AND IS A VALID AND BINDING AGREEMENT OF, THE COMPANY AND THE
PARENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS RIGHTS TO
INDEMNIFICATION HEREUNDER MAY BE LIMITED BY APPLICABLE LAW AND EXCEPT AS THE
ENFORCEMENT HEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE RIGHTS AND
REMEDIES OF CREDITORS OR BY GENERAL EQUITABLE PRINCIPLES (THE “ENFORCEABILITY
EXCEPTIONS”).


 


(H)  THE REGISTRATION RIGHTS AGREEMENT.  AT THE CLOSING DATE, THE REGISTRATION
RIGHTS AGREEMENT WILL BE DULY AUTHORIZED, EXECUTED AND DELIVERED BY, AND WILL BE
A VALID AND BINDING AGREEMENT OF, THE COMPANY AND THE PARENT, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY
THE ENFORCEABILITY EXCEPTIONS AND EXCEPT AS RIGHTS TO INDEMNIFICATION UNDER THE
REGISTRATION RIGHTS AGREEMENT MAY BE LIMITED BY APPLICABLE LAW.


 


(I)  THE INTERCREDITOR AGREEMENT.  AT THE CLOSING DATE, THE INTERCREDITOR
AGREEMENT WILL BE DULY AUTHORIZED, EXECUTED AND DELIVERED BY, AND WILL BE A
VALID AND BINDING AGREEMENT OF, THE COMPANY AND THE GUARANTORS, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY
THE ENFORCEABILITY EXCEPTIONS.


 


(J)  THE PLEDGE AGREEMENT.  AT THE CLOSING DATE, THE PLEDGE AGREEMENT WILL BE
DULY AUTHORIZED, EXECUTED AND DELIVERED BY, AND WILL (I) CREATE A VALID, BINDING
AND ENFORCEABLE SECURITY INTEREST IN THE THE DEPOSIT AND SECURITIES ACCOUNTS
CREATED PURSUANT THERETO IN FAVOR OF THE TRUSTEE FOR THE BENEFIT OF THE HOLDERS
OF THE SECURITIES, AND (II) BE A VALID AND BINDING OBLIGATION OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEMENT THEREOF MAY BE LIMITED BY THE ENFORCEABILITY EXCEPTIONS.


 


(K)  THE JOINDER AGREEMENT.  (I) AT THE CLOSING DATE, THE JOINDER AGREEMENT,
PURSUANT TO WHICH THE SUBSIDIARY GUARANTORS WILL BECOME A PARTY TO THIS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, WILL HAVE BEEN DULY AUTHORIZED
BY EACH EXISTING SUBSIDIARY GUARANTOR, AND (II) AT THE ACQUISITION CLOSING DATE,
WILL BE DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH SUBSIDIARY GUARANTOR,
AND THIS AGREEMENT WILL BE A VALID AND BINDING AGREEMENT OF EACH SUBSIDIARY
GUARANTOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS RIGHTS TO
INDEMNIFICATION HEREUNDER MAY BE LIMITED BY APPLICABLE LAW AND EXCEPT AS THE
ENFORCEMENT HEREOF MAY BE LIMITED BY THE ENFORCEABILITY EXCEPTIONS AND THE
REGISTRATION RIGHTS AGREEMENT WILL BE A VALID AND BINDING AGREEMENT OF EACH
SUBSIDIARY GUARANTOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE
ENFORCEMENT THEREOF MAY BE LIMITED BY THE ENFORCEABILITY EXCEPTIONS AND EXCEPT
AS RIGHTS TO INDEMNIFICATION UNDER THE REGISTRATION RIGHTS AGREEMENT MAY BE
LIMITED BY APPLICABLE LAW.

 

6

--------------------------------------------------------------------------------


 

(l)  Authorization of the Securities and the Exchange Securities.  The Notes to
be purchased by the Initial Purchasers from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, (x) at the Closing Date, will
have been duly executed by the Company and, when authenticated in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor, will constitute valid and binding agreements of the Company,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by the Enforceability Exceptions and will be entitled to the
benefits of the Indenture, and (y) upon the Acquisition Closing Date and the
authorization, execution and delivery of the Supplemental Indenture, will remain
valid and binding agreements of the Company, enforceable in accordance with
their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions and will be entitled to the benefits of the
Indenture.  The Exchange Notes have been duly and validly authorized for
issuance by the Company, and when issued and authenticated in accordance with
the terms of the Indenture, the Registration Rights Agreement and the Exchange
Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by the Enforceability Exceptions and will be entitled to
the benefits of the Indenture. At the Closing Date, the Guarantees of the Notes
will be duly authorized for issuance and sale pursuant to this Agreement, the
Indenture and the Supplemental Indenture by each of the Guarantors and, upon the
Acquisition Closing Date and execution and delivery of the Supplemental
Indenture, will constitute valid and binding agreements of the Guarantors,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by the Enforceability Exceptions and will be entitled to the
benefits of the Indenture.  At the Closing Date, the Guarantees of the Exchange
Notes will be duly authorized for issuance and sale pursuant to this Agreement,
the Indenture and the Supplemental Indenture by each of the Guarantors and, at
the time the Exchange Notes are authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, will
constitute valid and binding agreements of the Guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions and will be entitled to the benefits of the
Indenture.

 

(m)  Authorization of the Indenture.  The Indenture has been duly authorized by
the Company and the Parent and, (x) at the Closing Date, will have been duly
executed and delivered by the Company and the Parent and will constitute a valid
and binding agreement of the Company and the Parent, enforceable against the
Company and the Parent in accordance with its terms, except as the enforcement
thereof may be limited by the Enforceability Exceptions and (y) upon the
Acquisition Closing Date and the execution and delivery of the Supplemental
Indenture, will constitute a valid and binding agreement of the Guarantors,
enforceable against the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.

 


(N)  AUTHORIZATION OF THE SUPPLEMENTAL INDENTURE.  (I) AT THE CLOSING DATE, THE
SUPPLEMENTAL INDENTURE WILL BE DULY AUTHORIZED, AND (II) ON OR PRIOR TO THE
ACQUISITION CLOSING DATE, WILL BE DULY EXECUTED AND DELIVERED BY THE COMPANY AND
EACH GUARANTOR AND WILL CONSTITUTE A VALID AND BINDING AGREEMENT OF THE COMPANY
AND EACH GUARANTOR, ENFORCEABLE AGAINST THE COMPANY AND EACH GUARANTOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY
THE ENFORCEABILITY EXCEPTIONS, AND THE INDENTURE, AS SUPPLEMENTED BY

 

7

--------------------------------------------------------------------------------



 


THE SUPPLEMENTAL INDENTURE, WILL CONSTITUTE A VALID AND BINDING AGREEMENT OF THE
COMPANY AND EACH GUARANTOR, ENFORCEABLE AGAINST THE COMPANY AND EACH GUARANTOR
IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED
BY THE ENFORCEABILITY EXCEPTIONS.


 


(P)  AUTHORIZATION OF THE SECURITY DOCUMENTS. (I) AT THE CLOSING DATE, THE
SECURITY DOCUMENTS WILL BE DULY AUTHORIZED, AND (II) ON OR PRIOR TO THE
ACQUISITION CLOSING DATE, WILL BE DULY EXECUTED AND DELIVERED BY THE COMPANY AND
EACH GUARANTOR.  WHEN THE SECURITY DOCUMENTS HAVE BEEN DULY EXECUTED AND
DELIVERED BY EACH OF THE PARTIES THERETO, THE SECURITY DOCUMENTS WILL (I) CREATE
A VALID, BINDING AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL IN FAVOR OF
THE TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF THE SECURITIES, AND ALL MATERIAL
AGREEMENTS WHICH ARE PART OF THE COLLATERAL AND TO WHICH THE COMPANY OR ANY
GUARANTOR IS A PARTY OR BY WHICH IT IS BOUND WILL BE VALID, BINDING AND
ENFORCEABLE AGAINST THE COMPANY OR SUCH GUARANTOR AND (II) BE VALID AND BINDING
OBLIGATIONS OF THE COMPANY AND EACH OF THE GUARANTORS, ENFORCEABLE AGAINST THE
COMPANY AND EACH GUARANTOR IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO THE
ENFORCEABILITY EXCEPTIONS AND EXCEPT THAT ANY RIGHTS TO INDEMNITY AND
CONTRIBUTIONS MAY BE LIMITED BY APPLICABLE LAWS AND PUBLIC POLICY
CONSIDERATIONS. ON THE CLOSING DATE, THE SECURITY DOCUMENTS AND THE COLLATERAL
WILL CONFORM IN ALL MATERIAL RESPECTS TO THE STATEMENTS RELATING THERETO
CONTAINED IN THE PRICING DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM.


 


(Q)  COLLATERAL. THE COMPANY AND THE GUARANTORS OWN THE COLLATERAL FREE AND
CLEAR OF ANY SECURITY INTERESTS, MORTGAGES, LIENS, ENCUMBRANCES, EQUITIES,
CLAIMS AND OTHER DEFECTS (“LIENS”), OTHER THAN PERMITTED LIENS.


 


(R)  PERFECTION OF THE COLLATERAL.  UPON THE FILING OF ALL NECESSARY UNIFORM
COMMERCIAL CODE (“UCC”) FINANCING STATEMENTS IN THE PROPER FILING OFFICES AND
ALL OTHER ACTIONS NECESSARY OR DESIRABLE TO PERFECT A SECURITY INTEREST IN THE
COLLATERAL (TO THE EXTENT A SECURITY INTEREST IN THE COLLATERAL IS CAPABLE OF
BEING PERFECTED BY FILING), THE SECURITY INTERESTS IN THE COLLATERAL GRANTED TO
THE TRUSTEE, FOR THE BENEFIT OF THE HOLDERS OF THE SECURITIES, WILL CONSTITUTE
VALID AND PERFECTED SECURITY INTERESTS IN THE COLLATERAL, SECURING THE
OBLIGATIONS OF THE COMPANY AND THE GUARANTORS UNDER THE INDENTURE, SUBJECT ONLY
TO PERMITTED LIENS.  AT THE ACQUISITION CLOSING DATE, THE FILING OF ALL
NECESSARY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN THE PROPER FILING
OFFICES AND OTHER FILINGS AND ACTIONS CONTEMPLATED BY THE SECURITY DOCUMENTS AND
THE INDENTURE, AND ALL OTHER FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO
PERFECT THE SECURITY INTEREST IN THE COLLATERAL WILL HAVE BEEN DULY MADE OR
TAKEN AND WILL BE IN FULL FORCE AND EFFECT.


 


(S)  DESCRIPTION OF THE OPERATIVE DOCUMENTS.  THE OPERATIVE DOCUMENTS WILL
CONFORM IN ALL MATERIAL RESPECTS TO THE RESPECTIVE STATEMENTS RELATING THERETO
CONTAINED IN THE PRICING DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM,
AS APPLICABLE.


 

(t)  No Material Adverse Change.  Except as otherwise disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum, subsequent to the
respective dates as of which information is given in the Pricing Disclosure
Package: (i) there has been no material adverse change, or any development that
could reasonably be expected to result in a material adverse change, in the
condition, financial or otherwise, or in the earnings, business, operations or
prospects, whether or not arising from transactions in the ordinary course of
business, of the Parent and its subsidiaries, considered as one entity (any such
change is called a “Material Adverse Change”); (ii) the Parent and its
subsidiaries, considered as one entity, have not incurred

 

8

--------------------------------------------------------------------------------


 

any material liability or obligation, indirect, direct or contingent, nor
entered into any material transaction or agreement; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Parent or,
except for dividends paid to the Parent or other subsidiaries, any of its
subsidiaries on any class of capital stock or repurchase or redemption by the
Parent or any of its subsidiaries of any class of capital stock.

 

(u)  Independent Accountants.  UHY, LLP, which has expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission included or incorporated by reference in the Pricing Disclosure
Package and the Final Offering Memorandum, is an independent registered public
accounting firm with respect to the Parent and independent public or certified
public accountants, within the meaning of Regulation S-X under the Securities
Act and the Exchange Act.  KPMG LLP, which has certified certain financial
statements of PGS Onshore and delivered its report with respect to the audited
financial statements included in the Pricing Disclosure Package and the Final
Offering Memorandum, is, to the knowledge of the Parent and the Company, an
independent registered public accounting firm with respect to PGS Onshore within
the meaning of the Securities Act and the Exchange Act.

 

(v)  Preparation of the Financial Statements.  The historical financial
statements, together with the related schedules and notes, included or
incorporated by reference in the Pricing Disclosure Package and the Final
Offering Memorandum present fairly the consolidated financial position of the
Parent and its subsidiaries and PGS Onshore and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified.  Such financial statements and supporting schedules comply as
to form with the applicable accounting requirements under the Securities Act and
have been prepared in conformity with generally accepted accounting principles,
as applied in the United States, applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto.  The financial data set forth or incorporated by reference in the
Pricing Disclosure Package and the Final Offering Memorandum under the captions
“Offering Memorandum Summary — Summary Historical and Pro Forma Combined
Financial Data” and “Selected Financial Information” and elsewhere in the
Pricing Disclosure Package and the Final Offering Memorandum fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Pricing Disclosure Package and the Final
Offering Memorandum.  The pro forma consolidated financial statements of the
Parent and its subsidiaries and the related notes thereto included under the
caption “Offering Memorandum Summary — Summary Historical and Pro Forma Combined
Financial Data”, “Unaudited Condensed Pro Forma Combined Financial Information”
and elsewhere in the Pricing Disclosure Package and the Final Offering
Memorandum present fairly the information contained therein, have been prepared
in accordance with the Commission’s rules and guidelines with respect to pro
forma financial statements and have been properly presented on the bases
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.

 

(w)  Incorporation and Good Standing of the Parent and its Subsidiaries.  Each
of the Parent and its subsidiaries has been duly incorporated or organized and
is validly existing as a corporation, limited partnership or limited liability
company in good standing under

 

9

--------------------------------------------------------------------------------


 

the laws of the jurisdiction of its incorporation or organization and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Pricing Disclosure Package and the
Final Offering Memorandum and, in the case of the Company and the Guarantors, to
enter into and perform its obligations under each of the Operative Documents. 
Each of the Parent and its subsidiaries is duly qualified as a foreign
corporation, limited partnership or limited liability company to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change.  All of the issued and
outstanding capital stock or membership interests of each subsidiary of the
Parent have been duly authorized and validly issued, is fully paid and
nonassessable and is owned by the Parent, directly or through subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or claim
except liens under the Second Amended and Restated Revolving Credit and Security
Agreement, by and among the Parent, the subsidiaries named therein and PNC Bank,
National Association (“Permitted Liens”).  The Parent does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule C hereto.

 

(x)  Capitalization and Other Capital Stock Matters.  The authorized, issued and
outstanding capital stock of the Parent is as set forth in the Pricing
Disclosure Package and the Final Offering Memorandum under the caption
“Capitalization” (other than for subsequent issuances of capital stock, if any,
pursuant to employee benefit plans described in the Pricing Disclosure Package
and the Final Offering Memorandum or upon exercise of outstanding options or
warrants described in the Pricing Disclosure Package and the Final Offering
Memorandum).  All of the outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable and have been
issued in compliance with federal and state securities laws.  None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Parent.  There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Parent or any of its subsidiaries
other than those accurately described in the Pricing Disclosure Package and the
Final Offering Memorandum.  The description of the Parent’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, set forth or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum accurately and fairly
describes such plans, arrangements, options and rights.

 

(y)  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Parent nor any of its subsidiaries is in
violation of its charter or by-laws or organization documents or in default (or,
with the giving of notice or lapse of time, would be in default) (“Default”)
under any indenture, mortgage, loan or credit agreement, note, contract,
franchise, lease or other instrument to which the Parent or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Parent or any of its subsidiaries is
subject (each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.  The
Company’s and each Guarantor’s execution, delivery and performance of the
Operative Documents, and the issuance and delivery of the Securities or the
Exchange Securities, and

 

10

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby and thereby and by the
Pricing Disclosure Package and the Final Offering Memorandum (i) will not result
in any violation of the provisions of the charter or by-laws or organization
documents of the Parent or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Parent or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change or, in the case of the Second Amended and Restated
Revolving Credit and Security Agreement, by and among the Parent, the
subsidiaries named therein and PNC Bank, National Association, have been waived,
and (iii) will not result in any violation of any law, administrative regulation
or administrative or court decree applicable to the Parent or any subsidiary,
except for such violations as would not, individually or in the aggregate,
result in a Material Adverse Change.  No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency, is required for the Company’s or each
Guarantor’s execution, delivery and performance of the Operative Documents, or
the issuance and delivery of the Securities or the Exchange Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Pricing Disclosure Package and the Final Offering Memorandum, except (w) such as
have been obtained or made by the Company or the Guarantors and are in full
force and effect under the Securities Act, applicable state securities or blue
sky laws, (x) such as may be required by federal and state securities laws with
respect to the Company’s and each Guarantor’s obligations under the Registration
Rights Agreement, (y) filings necessary to perfect the secured interests in the
Collateral and (z) as disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum relating to competition laws in the United States and Mexico
in connection with the Acquisition.  As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Parent or any of its subsidiaries.

 

(z)  No Material Actions or Proceedings.  There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Parent’s, the
Company’s or the Subsidiary Guarantor’s knowledge, threatened, (i) against or
affecting the Parent or any of its subsidiaries, (ii) which has as the subject
thereof any property owned or leased by the Parent or any of its subsidiaries,
where in any such case any such action, suit or proceeding, if determined
adversely, would reasonably be expected to result in a Material Adverse Change
or adversely affect the consummation of the transactions contemplated by this
Agreement.  No material labor dispute with the employees of the Parent or any of
its subsidiaries exists or, to the best of the Parent’s knowledge, is threatened
or imminent.

 

(aa)  Intellectual Property Rights. The Parent and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “Intellectual
Property Rights”) reasonably necessary to conduct their businesses as now
conducted; and the expected expiration of any of such Intellectual Property
Rights, if not renewed or replaced, would not result in a Material Adverse
Change.  Neither the Parent nor any of its subsidiaries has received any notice
of

 

11

--------------------------------------------------------------------------------


 

infringement or conflict with asserted Intellectual Property Rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Change.

 

(bb)  All Necessary Permits, etc.  The Parent and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Parent nor any subsidiary
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Change.

 

(cc)  Title to Properties.  The Parent and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(v) above (or elsewhere in the
Pricing Disclosure Package and the Final Offering Memorandum), in each case free
and clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except such as do not materially and adversely affect
the value of such property and do not materially interfere with the current or
currently proposed use of such property by the Parent or such subsidiary and
Permitted Liens.  The real property, improvements, equipment and personal
property held under lease by the Parent or any subsidiary are held under valid
and enforceable leases, with such exceptions as are not material and do not
materially interfere with the current or currently proposed use of such real
property, improvements, equipment or personal property by the Parent or such
subsidiary.

 

(dd)  Tax Law Compliance.  The Parent and its consolidated subsidiaries have
filed all necessary federal, state and foreign income and franchise tax returns
and have paid all taxes required to be paid by any of them and, if due and
payable, any related or similar assessment, fine or penalty levied against any
of them.  The Parent has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section 1(v) above in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Parent or any of its consolidated subsidiaries
has not been finally determined.

 

(ee)  Company and Guarantors Each Not an “Investment Company”.  None of the
Parent, the Company or any Subsidiary Guarantor is, or after receipt of payment
for the Securities and the use of proceeds thereof as described in the Pricing
Disclosure Package and the Final Offering Memorandum each will be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and the Parent, the Company and each
Subsidiary Guarantor intends to conduct its business in a manner so that it will
not become subject to the Investment Company Act.

 

(ff)  Insurance.  Each of the Parent and its subsidiaries are insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as management has reasonably
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Parent
and its subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes.  The Parent has no knowledge that it or any subsidiary will not be
able (i) to renew its existing insurance coverage as and when such policies
expire or (ii) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to

 

12

--------------------------------------------------------------------------------


 

conduct its business as now conducted and at a cost that would not result in a
Material Adverse Change.  Neither of the Parent nor any subsidiary has been
denied any insurance coverage which it has sought or for which it has applied.

 

(gg)  No Price Stabilization or Manipulation.  None of the Parent, the Company
or any of the Subsidiary Guarantors has taken or will take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of any security of the
Company or the Parent to facilitate the sale or resale of the Securities.

 

(hh)  Solvency.  The Parent, the Company and each Subsidiary Guarantor is, and
immediately after each of the Closing Date and the Acquisition Closing Date will
be, Solvent.  As used herein, the term “Solvent” means, with respect to the
Parent, the Company and each Subsidiary Guarantor on a particular date, that on
such date (i) the fair market value of its assets is greater than the total
amount of its liabilities (including contingent liabilities), (ii) the present
fair salable value of its assets is greater than the amount that will be
required to pay the probable liabilities on its debts as they become absolute
and matured, (iii) it is able to realize upon its assets and pay its debts and
other liabilities, including contingent obligations, as they mature and (iv) it
does not have unreasonably small capital to carry on its business as conducted
and as proposed to be conducted, as set forth in the Pricing Disclosure Package
and the Final Offering Memorandum.

 

(ii)  No Unlawful Contributions or Other Payments.  Neither the Parent nor any
of its subsidiaries nor, to the best of the Parent’s knowledge, any employee or
agent of the Parent or any subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character necessary to be disclosed in
the Pricing Disclosure Package and the Final Offering Memorandum in order to
make the statements therein not misleading.

 

(jj)  Parent’s Internal Control over Financial Reporting.  The Parent maintains
a system of internal controls over financial reporting sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of reliable financial statements in
conformity with generally accepted accounting principles as applied in the
United States and to maintain accountability for assets; (iii) records are
maintained in sufficient detail to accurately and fairly reflect the
transactions and dispositions of the Parent’s assets (iv) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (v) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Parent is not aware of (a) any significant
deficiency in the design or operation of internal control over financial
reporting which could adversely affect the Parent’s ability to record, process,
summarize and report financial data or any material weaknesses in internal
controls over financial reporting or (b) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Parent’s internal controls.  There have been no changes in internal controls or
in other factors that could significantly affect internal controls since
December 31, 2008.

 

13

--------------------------------------------------------------------------------


 

(kk)  Compliance with Environmental Laws.  Except as would not, individually or
in the aggregate, result in a Material Adverse Change: (i) neither the Parent
nor any of its subsidiaries is in violation of any federal, state, local or
foreign law or regulation relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Parent or its subsidiaries under applicable
Environmental Laws, or noncompliance with the terms and conditions thereof, nor
has the Parent or any of its subsidiaries received any written communication,
whether from a governmental authority, citizens group, employee or otherwise,
that alleges that the Parent or any of its subsidiaries is in violation of any
Environmental Law; (ii) there is no claim, action or cause of action filed with
a court or governmental authority, no investigation with respect to which the
Parent has received written notice, and no written notice by any person or
entity alleging potential liability for investigatory costs, cleanup costs,
governmental responses costs, natural resources damages, property damages,
personal injuries, attorneys’ fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Parent or
any of its subsidiaries, now or in the past (collectively, “Environmental
Claims”), pending or, to the best of the Parent’s knowledge, threatened against
the Parent or any of its subsidiaries or any person or entity whose liability
for any Environmental Claim the Parent or any of its subsidiaries has retained
or assumed either contractually or by operation of law; and (iii) to the best of
the Parent’s knowledge, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law or form the basis of a potential Environmental Claim against
the Parent or any of its subsidiaries or against any person or entity whose
liability for any Environmental Claim the Parent or any of its subsidiaries has
retained or assumed either contractually or by operation of law.

 

(ll)  ERISA Compliance. The Parent and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Parent, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA.  “ERISA Affiliate” means, with respect to the
Parent or a subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Parent or such subsidiary is a member.  No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Parent, its subsidiaries or any of their ERISA Affiliates.  No “employee benefit
plan” established or maintained by the Parent, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of

 

14

--------------------------------------------------------------------------------


 

unfunded benefit liabilities” (as defined under ERISA).  Neither the Parent, any
of its subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or (ii) Sections
412, 4971, 4975 or 4980B of the Code.  Each “employee benefit plan” established
or maintained by the Parent, its subsidiaries or any of their ERISA Affiliates
that is intended to be qualified under Section 401 of the Code is so qualified
and nothing has occurred, whether by action or failure to act, which would cause
the loss of such qualification.

 

(mm)  Regulation S. The Parent, the Company and the Subsidiary Guarantors and
each of their respective affiliates and all persons acting on their behalf
(other than the Initial Purchasers, as to whom the Parent, the Company and the
Subsidiary Guarantors make no representation) have complied with and will comply
with the offering restrictions requirements of Regulation S in connection with
the offering of the Securities outside the United States and, in connection
therewith, the Pricing Disclosure Package and the Final Offering Memorandum will
contain the disclosure required by Rule 902.  The Parent is a “reporting
issuer,” as defined in Rule 902 under the Securities Act.

 


(NN)   SARBANES-OXLEY ACT.  THE PARENT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 THAT ARE APPLICABLE TO IT.


 


(OO)  DISCLOSURE CONTROLS AND PROCEDURES. EXCEPT AS DISCLOSED IN THE PRICING
DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM, THE PARENT HAS ESTABLISHED
AND MAINTAINS “DISCLOSURE CONTROLS AND PROCEDURES” (AS DEFINED IN
RULES 13A-15(E) AND 15D-15(E) OF THE EXCHANGE ACT) THAT ARE REASONABLY DESIGNED
TO ENSURE THAT ALL INFORMATION (BOTH FINANCIAL AND NON-FINANCIAL) REQUIRED TO BE
DISCLOSED BY THE PARENT IN THE REPORTS THAT IT FILES OR SUBMITS UNDER THE
EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED WITHIN THE TIME
PERIODS SPECIFIED IN THE RULES AND REGULATIONS THEREUNDER, AND THAT ALL SUCH
INFORMATION IS ACCUMULATED AND COMMUNICATED TO THE PARENT’S MANAGEMENT AS
APPROPRIATE TO ALLOW TIMELY DECISIONS REGARDING REQUIRED DISCLOSURE AND TO MAKE
THE CERTIFICATIONS OF THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF
THE PARENT REQUIRED UNDER THE EXCHANGE ACT WITH RESPECT TO SUCH REPORTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AS DISCLOSED IN THE PRICING
DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM, THE PARENT’S DISCLOSURE
CONTROLS AND PROCEDURES ARE EFFECTIVE TO ENABLE IT TO RECORD, PROCESS,
SUMMARIZE, AND REPORT INFORMATION REQUIRED TO BE INCLUDED IN ITS FILINGS WITH
THE COMMISSION WITHIN THE REQUIRED TIME PERIOD, AND TO ENSURE THAT SUCH
INFORMATION IS ACCUMULATED AND COMMUNICATED TO ITS MANAGEMENT, INCLUDING ITS
CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER, TO ALLOW TIMELY DECISIONS
REGARDING REQUIRED DISCLOSURE.


 


(PP)  PAYMENT OF DIVIDENDS BY SUBSIDIARIES. NO SUBSIDIARY OF THE PARENT IS
CURRENTLY PROHIBITED, DIRECTLY OR INDIRECTLY, FROM PAYING ANY DIVIDENDS TO THE
PARENT OR ANY OTHER SUBSIDIARY, FROM MAKING ANY OTHER DISTRIBUTION ON SUCH
SUBSIDIARY’S CAPITAL STOCK, FROM REPAYING TO THE PARENT OR ANY OTHER SUBSIDIARY
ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE PARENT OR ANY OTHER SUBSIDIARY
OR FROM TRANSFERRING ANY OF SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO THE PARENT
OR ANY OTHER SUBSIDIARY OF THE PARENT, EXCEPT AS DESCRIBED IN OR CONTEMPLATED IN
THE PRICING DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM (INCLUDING THE
BRIDGE LOAN COMMITMENT GENERALLY DESCRIBED THEREIN).

 

15

--------------------------------------------------------------------------------



 


(QQ)  FORWARD-LOOKING STATEMENTS. NO FORWARD-LOOKING STATEMENT (WITHIN THE
MEANING OF SECTION 27A OF THE ACT AND SECTION 21E OF THE EXCHANGE ACT) OR
PRESENTATION OF MARKET-RELATED OR STATISTICAL DATA CONTAINED IN EITHER THE
PRICING DISCLOSURE PACKAGE OR THE FINAL OFFERING MEMORANDUM HAS BEEN MADE OR
REAFFIRMED WITHOUT A REASONABLE BASIS OR HAS BEEN DISCLOSED IN OTHER THAN GOOD
FAITH.


 


(RR)  STATISTICAL AND MARKET-RELATED DATA.  ANY STATISTICAL AND MARKET-RELATED
DATA INCLUDED IN THE PRICING DISCLOSURE PACKAGE AND THE FINAL OFFERING
MEMORANDUM ARE BASED ON OR DERIVED FROM SOURCES THAT THE PARENT AND THE COMPANY
BELIEVE TO BE RELIABLE AND ACCURATE, AND THE PARENT AND COMPANY HAVE OBTAINED
THE WRITTEN CONSENT TO THE USE OF SUCH DATA FROM SUCH SOURCES TO THE EXTENT SUCH
WRITTEN CONSENT IS REQUIRED.


 


(SS)  FOREIGN CORRUPT PRACTICES ACT.  NONE OF THE PARENT, THE COMPANY OR ANY
SUBSIDIARY GUARANTOR, NOR, TO THE KNOWLEDGE OF THE PARENT, THE COMPANY OR SUCH
SUBSIDIARY GUARANTOR, ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES, AFFILIATES OR OTHER PERSONS ACTING ON BEHALF OF THE PARENT, THE
COMPANY OR THE SUBSIDIARY GUARANTORS OR THEIR RESPECTIVE SUBSIDIARIES IS AWARE
OF OR HAS TAKEN ANY ACTION, DIRECTLY OR INDIRECTLY, THAT WOULD RESULT IN A
VIOLATION BY SUCH PERSONS OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS
AMENDED, AND THE RULES AND REGULATIONS THEREUNDER (THE “FCPA”), INCLUDING,
WITHOUT LIMITATION, MAKING USE OF THE MAILS OR ANY MEANS OR INSTRUMENTALITY OF
INTERSTATE COMMERCE CORRUPTLY IN FURTHERANCE OF AN OFFER, PAYMENT, PROMISE TO
PAY OR AUTHORIZATION OF THE PAYMENT OF ANY MONEY, OR OTHER PROPERTY, GIFT,
PROMISE TO GIVE, OR AUTHORIZATION OF THE GIVING OF ANYTHING OF VALUE TO ANY
“FOREIGN OFFICIAL” (AS SUCH TERM IS DEFINED IN THE FCPA) OR ANY FOREIGN
POLITICAL PARTY OR OFFICIAL THEREOF OR ANY CANDIDATE FOR FOREIGN POLITICAL
OFFICE, IN CONTRAVENTION OF THE FCPA; AND THE PARENT, THE COMPANY AND EACH
SUBSIDIARY GUARANTOR AND, TO THE KNOWLEDGE OF THE PARENT, THE COMPANY AND EACH
SUBSIDIARY GUARANTOR, THEIR RESPECTIVE AFFILIATES HAVE CONDUCTED THEIR
BUSINESSES IN COMPLIANCE WITH THE FCPA AND HAVE INSTITUTED AND MAINTAIN POLICIES
AND PROCEDURES DESIGNED TO ENSURE, AND WHICH ARE REASONABLY EXPECTED TO CONTINUE
TO ENSURE, CONTINUED COMPLIANCE THEREWITH.


 


(TT)  MONEY LAUNDERING LAWS.  THE OPERATIONS OF THE PARENT, THE COMPANY AND THE
SUBSIDIARY GUARANTORS ARE AND HAVE BEEN CONDUCTED AT ALL TIMES IN MATERIAL
COMPLIANCE WITH APPLICABLE FINANCIAL RECORDKEEPING AND REPORTING REQUIREMENTS OF
THE CURRENCY AND FOREIGN TRANSACTIONS REPORTING ACT OF 1970, AS AMENDED, THE
MONEY LAUNDERING STATUTES OF ALL JURISDICTIONS, THE RULES AND REGULATIONS
THEREUNDER AND ANY RELATED OR SIMILAR RULES, REGULATIONS OR GUIDELINES, ISSUED,
ADMINISTERED OR ENFORCED BY ANY GOVERNMENTAL AGENCY TO WHICH THE PARENT IS
SUBJECT (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”) AND NO ACTION, SUIT OR
PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY, AUTHORITY OR BODY OR
ANY ARBITRATOR INVOLVING THE PARENT, THE COMPANY OR ANY SUBSIDIARY GUARANTOR
WITH RESPECT TO THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE KNOWLEDGE OF THE
PARENT, THE COMPANY OR ANY SUBSIDIARY GUARANTOR, THREATENED.


 


(UU)  RELATED PARTIES. NO RELATIONSHIP, DIRECT OR INDIRECT, THAT WOULD BE
REQUIRED TO BE DESCRIBED UNDER ITEM 404 OF REGULATION S-K IF SUCH ITEM WERE
APPLICABLE, EXISTS THAT IS NOT DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND
THE FINAL OFFERING MEMORANDUM.

 

16

--------------------------------------------------------------------------------



 


(VV)  PGS ONSHORE PURCHASE AGREEMENT.  THE PGS ONSHORE PURCHASE AGREEMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE PARENT AND CONSTITUTES THE
VALID AND BINDING AGREEMENT OF THE PARENT.  THE PARENT IS NOT AWARE OF ANY
BREACH OR VIOLATION BY PGS ONSHORE OF ANY OF ITS REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS CONTAINED IN THE PGS ONSHORE PURCHASE AGREEMENT.


 


(WW)  OFAC.  NONE OF THE PARENT, THE COMPANY OR ANY SUBSIDIARY GUARANTOR, OR, TO
THE KNOWLEDGE OF ANY OF THE PARENT, THE COMPANY OR ANY SUBSIDIARY GUARANTOR, ANY
DIRECTOR, OFFICER, AGENT, EMPLOYEE, AFFILIATE OR PERSON ACTING ON BEHALF OF THE
PARENT, THE COMPANY OR SUCH SUBSIDIARY GUARANTOR IS CURRENTLY SUBJECT TO ANY
U.S. SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S.
TREASURY DEPARTMENT (“OFAC”); AND THE COMPANY WILL NOT DIRECTLY OR INDIRECTLY
USE THE PROCEEDS OF THE OFFERING, OR LEND, CONTRIBUTE OR OTHERWISE MAKE
AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER PERSON
OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.


 


(XX)  ACCURACY OF STATEMENTS IN FINAL OFFERING MEMORANDUM.  THE STATEMENTS
INCLUDED OR INCORPORATED BY REFERENCE IN EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE FINAL OFFERING MEMORANDUM UNDER THE HEADINGS “SUMMARY—SUMMARY HISTORICAL
AND PRO FORMA COMBINED FINANCIAL DATA,” “SELECTED FINANCIAL INFORMATION,”
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS—LIQUIDITY AND CAPITAL RESOURCES,” “DESCRIPTION OF OTHER
INDEBTEDNESS,” AND “OUR BUSINESS—LEGAL PROCEEDINGS,”  INSOFAR AS SUCH STATEMENTS
SUMMARIZE LEGAL MATTERS, AGREEMENTS, DOCUMENTS OR PROCEEDINGS DISCUSSED THEREIN,
ARE ACCURATE AND FAIR SUMMARIES OF SUCH LEGAL MATTERS, AGREEMENTS, DOCUMENTS OR
PROCEEDINGS.


 

Any certificate signed by an officer of the Parent, the Company or any
Subsidiary Guarantor and delivered to the Initial Purchasers or to counsel for
the Initial Purchasers shall be deemed to be a representation and warranty by
the Parent, the Company or such Subsidiary Guarantor to each Initial Purchaser
as to the matters set forth therein.

 

SECTION 2.  Purchase, Sale and Delivery of the Securities.

 

(a)  The Securities.  The Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, all of the Securities upon the terms
herein set forth.  On the basis of the representations, warranties and
agreements herein contained, and upon the terms but subject to the conditions
herein set forth, the Initial Purchasers agree, severally and not jointly, to
purchase from the Company the aggregate principal amount of Securities set forth
on Schedule A, at a purchase price of 95.593% of the principal amount thereof,
payable on the Closing Date.

 

(b)  The Closing Date.  Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022 (or such other place as may be agreed to by the Company
and the Representatives) at 9:30 a.m. New York City time, on December 23, 2009,
or such other time and date as may be agreed to by the Representatives and the
Company (the time and date of such closing are called the “Closing Date”).  The
Company hereby acknowledges that circumstances under which the Representatives
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no

 

17

--------------------------------------------------------------------------------


 

way limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Final Offering
Memorandum or a delay as contemplated by the provisions of Section 18.

 

(c)  Delivery of the Securities.  The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers certificates for the Securities at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depository, and shall be made available for inspection on the
business day preceding the Closing Date at a location in New York City, as the
Representatives may designate.  Time shall be of the essence, and delivery at
the time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.

 

(d)  Delivery of Offering Memorandum to the Initial Purchaser.  Not later than
12:00 p.m. on the second business day following the date of this Agreement, the
Company shall deliver or cause to be delivered copies of the Pricing Disclosure
Package and the Final Offering Memorandum in such quantities and at such places
as the Initial Purchasers shall reasonably request.

 

(e)  Initial Purchasers as Qualified Institutional Buyers.  Each Initial
Purchaser, severally and not jointly, represents and warrants to, and agrees
with, the Company that it is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act (a “Qualified Institutional
Buyer”).

 

SECTION 3.  Additional Covenants.  Each of the Company, and, as applicable, the
Parent and the Subsidiary Guarantors, jointly and severally, further covenant
and agree with each Initial Purchaser as follows:

 

(a)  Initial Purchasers’ Review of Proposed Amendments and Supplements and
Company Additional Written Communications.  Until the later of (i) the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers and (ii) the Closing Date, prior to amending or
supplementing the Pricing Disclosure Package or the Final Offering Memorandum,
the Company shall furnish to the Representatives for review a copy of each such
proposed amendment or supplement, and the Company shall not use any such
proposed amendment or supplement to which the Representatives reasonably
object.  Before making, preparing, using, authorizing, approving or distributing
any Company Additional Written Communication, the Company will furnish to the
Representatives a copy of such written communication for review and will not
make, prepare, use, authorize, approve or distribute any such written
communication to which the Representatives reasonably object.

 

(b)  Amendments and Supplements to the Pricing Disclosure Package and the Final
Offering Memorandum and Other Securities Act Matters.  If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Pricing Disclosure Package or
the Final Offering Memorandum in order to make the statements therein, in the
light of the circumstances under which they were made, as the case may be, not

 

18

--------------------------------------------------------------------------------


 

misleading, or if, in the opinion of the Representatives or counsel for the
Initial Purchasers, it is otherwise necessary to amend or supplement the Pricing
Disclosure Package or the Final Offering Memorandum to comply with law, the
Company and the Parent agree to promptly prepare (subject to Section 3 hereof),
file with the Commission, if required, and furnish at their own expense to the
Initial Purchasers, amendments or supplements to the Pricing Disclosure Package
or the Final Offering Memorandum, as the case may be, so that the statements in
the Pricing Disclosure Package or the Final Offering Memorandum, as the case may
be, as so amended or supplemented will not be, in the light of the circumstances
under which they were made, misleading or so that the Pricing Disclosure Package
or the Final Offering Memorandum, as amended or supplemented, will comply with
law.

 

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the reasonable judgment of the Representatives, or any of
their affiliates (as such term is defined in the rules and regulations under the
Securities Act) are required to deliver a prospectus in connection with sales
of, or market-making activities with respect to, the Securities, to periodically
amend the applicable registration statement so that the information contained
therein complies with the requirements of Section 10 of the Securities Act,  to
amend the applicable registration statement or supplement the related prospectus
or the documents incorporated therein when necessary to reflect any material
changes in the information provided therein so that the registration statement
and the prospectus will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing as of the date the
prospectus is so delivered, not misleading and to provide the Initial Purchasers
with copies of each amendment or supplement filed and such other documents as
the Initial Purchasers may reasonably request.

 

Each of the Parent, the Company and the Subsidiary Guarantors hereby expressly
acknowledges that the indemnification and contribution provisions of Sections 8
and 9 hereof are specifically applicable and relate to each offering memorandum,
registration statement, prospectus, amendment or supplement referred to in this
Section 3.

 

(c)  Copies of the Offering Memorandum.  The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum and the Final Offering Memorandum and any amendments and supplements
thereto as they shall have reasonably requested.

 

(d)  Blue Sky Compliance.  Each of the Parent, the Company and the Subsidiary
Guarantors shall cooperate with the Representatives and counsel for the Initial
Purchasers to qualify or register the Securities for sale under (or obtain
exemptions from the application of) the state securities or blue sky laws or
Canadian provincial securities laws of those jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities.  None of the Parent, the Company or any
Subsidiary Guarantor shall be required to qualify as a foreign corporation or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation.  The Company will advise the Representatives
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the

 

19

--------------------------------------------------------------------------------


 

Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
each of the Parent, the Company and the Subsidiary Guarantors shall use its best
efforts to obtain the withdrawal thereof at the earliest possible moment.

 

(e)  Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package and the Final Offering Memorandum.

 

(f)  The Depositary.  The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

 

(g)  Additional Issuer Information.  Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Parent shall file, on a timely basis, with the Commission all reports and
documents required to be filed under Section 13 or 15 of the Exchange Act. 
Additionally, at any time when the Parent is not subject to Section 13 or 15 of
the Exchange Act, for the benefit of holders and beneficial owners from time to
time of Securities, the Company shall furnish, at its expense, upon request, to
holders and beneficial owners of Securities and prospective purchasers of
Securities information (“Additional Issuer Information”) satisfying the
requirements of subsection d(4) of Rule 144A.

 

(h)  No Integration.  Each of the Parent and the Company agrees that it will not
and will cause its Affiliates not to make any offer or sale of securities of the
Parent and the Company of any class if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchaser to Subsequent Purchasers or (iii) the resale of the Securities
by such Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by Section 4 thereof or by Rule 144A
or by Regulation S thereunder or otherwise.

 


(I)  NO RESTRICTED RESALES.  DURING THE PERIOD OF ONE YEAR AFTER THE CLOSING
DATE, NONE OF THE PARENT, THE COMPANY OR ANY SUBSIDIARY GUARANTOR WILL, OR WILL
PERMIT ANY OF THEIR RESPECTIVE AFFILIATES (AS DEFINED IN RULE 144 UNDER THE
SECURITIES ACT) TO RESELL ANY OF THE SECURITIES WHICH CONSTITUTE “RESTRICTED
SECURITIES” UNDER RULE 144 THAT HAVE BEEN REACQUIRED BY ANY OF THEM.


 


(J)  LEGENDED SECURITIES.  EACH CERTIFICATE FOR A NOTE WILL BEAR THE LEGEND
CONTAINED IN “NOTICE TO INVESTORS” IN THE PRICING DISCLOSURE PACKAGE AND THE
FINAL OFFERING MEMORANDUM FOR THE TIME PERIOD AND UPON THE OTHER TERMS STATED IN
THE PRICING DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM.


 


(K)  AGREEMENT NOT TO OFFER OR SELL ADDITIONAL SECURITIES. DURING THE PERIOD
BEGINNING ON THE DATE HEREOF AND ENDING ON THE DAY THAT IS 90 DAYS FOLLOWING THE
DATE OF THE FINAL OFFERING MEMORANDUM, NONE OF THE COMPANY OR ANY GUARANTOR
WILL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INITIAL PURCHASERS (WHICH CONSENT
MAY BE WITHHELD AT THE SOLE DISCRETION OF THE

 

20

--------------------------------------------------------------------------------



 


INITIAL PURCHASERS), DIRECTLY OR INDIRECTLY, SELL, OFFER, CONTRACT OR GRANT ANY
OPTION TO SELL, PLEDGE, TRANSFER OR ESTABLISH AN OPEN “PUT EQUIVALENT POSITION”
WITHIN THE MEANING OF RULE 16A-1 UNDER THE EXCHANGE ACT, OR OTHERWISE DISPOSE OF
OR TRANSFER, OR ANNOUNCE THE OFFERING OF, OR FILE ANY REGISTRATION STATEMENT
UNDER THE SECURITIES ACT IN RESPECT OF, ANY DEBT SECURITIES OF THE PARENT, THE
COMPANY OR ANY SUBSIDIARY GUARANTOR SUBSTANTIALLY SIMILAR TO THE SECURITIES OR
SECURITIES EXCHANGEABLE FOR OR CONVERTIBLE INTO DEBT SECURITIES OF THE PARENT,
THE COMPANY OR ANY SUBSIDIARY GUARANTOR SUBSTANTIALLY SIMILAR TO THE SECURITIES
(OTHER THAN AS CONTEMPLATED BY THIS AGREEMENT AND TO REGISTER THE EXCHANGE
SECURITIES).


 


(L)  RATING OF SECURITIES. THE COMPANY, THE PARENT AND THE SUBSIDIARY GUARANTORS
SHALL TAKE ALL COMMERCIALLY REASONABLE ACTION NECESSARY TO ENABLE STANDARD &
POOR’S RATING SERVICES, A DIVISION OF THE MCGRAW-HILL, INC. COMPANIES, AND
MOODY’S INVESTOR SERVICES, INC. TO PROVIDE THEIR RESPECTIVE CREDIT RATINGS TO
THE SECURITIES AT OR PRIOR TO THE TIME OF THEIR INITIAL ISSUANCE.


 

(m)  Joinder Agreement and Guarantee.  On or prior to the Acquisition Closing
Date, (x) the Company shall cause each of the Guarantors to (i) become party to
this Agreement and the Registration Rights Agreement (to the extent they are not
already a party thereto) by executing the Joinder Agreement, and (ii) Guarantee
the Notes by executing and delivering the Supplemental Indenture, each as
provided in Section 12 hereof, and (y) the Parent and the Company shall comply
with the requirements of Section 13 hereof.

 

The Representatives, on behalf of the several Initial Purchasers, may in their
sole discretion, waive in writing the performance by the Parent, the Company or
any Subsidiary Guarantor of any one or more of the foregoing covenants or extend
the time for their performance.

 

SECTION 4.  Payment of Expenses.  The Parent and the Company, jointly and
severally, agree to pay all costs, fees and expenses incurred in connection with
the performance of its and the Subsidiary Guarantors obligations hereunder and
in connection with the transactions contemplated hereby, including without
limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Parent’s, the Company’s and the Subsidiary Guarantors’ counsel, independent
registered public accounting firms or independent certified public accountants
and other advisors, (iv) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Preliminary
Offering Memorandum and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, the
Operative Documents, all filing fees, attorneys’ fees and expenses incurred by
the Parent, the Company, the Subsidiary Guarantors or the Initial Purchasers in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the Blue Sky laws and, if requested by the Initial Purchasers,
preparing and printing a “Blue Sky Survey” or memorandum, and any supplements
thereto, advising the Initial Purchasers of such qualifications, registrations
and exemptions, (vi) the fees and expenses of the Trustee, the Collateral Agent
and the Escrow Agent, including the fees and disbursements of counsel for each
in connection with the Indenture, the Securities, the Exchange Securities, the
Security

 

21

--------------------------------------------------------------------------------


 

Documents, the Pledge Agreement and the Intercreditor Agreement, (vii) any fees
payable in connection with the rating of the Securities or the Exchange
Securities with the ratings agencies, (viii) any filing fees incident to, and
any reasonable fees and disbursements of counsel to the Initial Purchasers in
connection with the review by the Financial Industry Regulatory Authority, Inc.,
if any, of the terms of the sale of the Securities or the Exchange Securities,
(ix) all fees and expenses (including reasonable fees and expenses of counsel)
of the Parent and the Company in connection with approval of the Securities by
the Depository Trust Company for “book-entry” transfer, (x) all fees, costs and
expenses (including reasonable fees and expenses of counsel) incurred by the
Parent, the Company, the Subsidiary Guarantors or the Initial Purchasers in
connection with the preparation of any intercreditor agreement and any security
documents relating to the Collateral and any other documentation related to the
foregoing, the perfection of the security interests in such Collateral and any
and all title insurance premiums, recording costs, and local counsel’s fees
incurred in connection with such Collateral, (xi) all transportation and other
expenses of the Parent’s and the Company’s representatives incurred in
connection with presentations to prospective purchasers of the Securities,
including one-half the cost of any chartered airplane, and (xii) all other costs
and expenses incident to the performance by the Parent, the Company and the
Subsidiary Guarantors of their respective other obligations under this
Agreement.  Except as provided in this Section 4, Section 6, Section 8 and
Section 9 hereof, the Initial Purchasers shall pay their own expenses, including
the fees and disbursements of their counsel.

 

SECTION 5.  Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Parent, the
Company and the Subsidiary Guarantors set forth in Section 1 hereof as of the
date hereof and as of the Closing Date as though then made and to the timely
performance by the Company and the Guarantors of their covenants and other
obligations hereunder, and to each of the following additional conditions:

 

(a)  Accountants’ Comfort Letter.  On the date hereof, the Initial Purchasers
shall have received from each of (x) UHY, LLP, and (y) KPMG LLP, independent
registered public accounting firms for the Parent and PGS Onshore, respectively,
a letter dated the date hereof addressed to the Initial Purchasers, in form and
substance satisfactory to the Initial Purchasers, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
initial purchasers, delivered according to Statement of Auditing Standards Nos.
71, 72 and 76 (or any successor bulletins), with respect to the audited and
unaudited and pro forma financial statements and certain financial information
contained or incorporated by reference in the Pricing Disclosure Package and the
Final Offering Memorandum, and the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the hereof.

 

(b)  No Material Adverse Change or Ratings Agency Change.  For the period from
and after the date of this Agreement and prior to the Closing Date:

 

(I)  IN THE JUDGMENT OF THE REPRESENTATIVES, THERE SHALL NOT HAVE OCCURRED ANY
MATERIAL ADVERSE CHANGE; AND

 

22

--------------------------------------------------------------------------------


 

(II)  THERE SHALL NOT HAVE OCCURRED ANY DOWNGRADING, NOR SHALL ANY NOTICE HAVE
BEEN GIVEN OF ANY INTENDED OR POTENTIAL DOWNGRADING OR OF ANY REVIEW FOR A
POSSIBLE CHANGE THAT DOES NOT INDICATE THE DIRECTION OF THE POSSIBLE CHANGE, IN
THE RATING ACCORDED ANY SECURITIES OF THE PARENT OR ANY OF ITS SUBSIDIARIES BY
ANY “NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION” AS SUCH TERM IS
DEFINED FOR PURPOSES OF RULE 436(G)(2) UNDER THE SECURITIES ACT.

 

(c)  Opinion of Counsel for the Company.  On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Haynes and Boone LLP,
counsel for the Company, dated as of such Closing Date, the form of which is
attached as Exhibit B.

 


(D)  OPINION OF THE GENERAL COUNSEL.  ON THE CLOSING DATE THE INITIAL PURCHASERS
SHALL HAVE RECEIVED THE FAVORABLE OPINION OF DIANE ANDERSON, GENERAL COUNSEL OF
THE COMPANY, DATED AS OF SUCH CLOSING DATE, THE FORM OF WHICH IS ATTACHED AS
EXHIBIT C.


 

(e)  Opinion of Counsel for the Initial Purchasers.  On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Shearman &
Sterling LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

 

(f)  Officers’ Certificate.  On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and the Parent and the Chief
Financial Officer or Chief Accounting Officer of the Company and the Parent,
dated as of the Closing Date, to the effect set forth in subsection (b) of this
Section 5, and further to the effect that:

 

(I)  THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY AND THE PARENT
SET FORTH IN SECTION 1 OF THIS AGREEMENT ARE TRUE AND CORRECT AS OF THE CLOSING
DATE WITH THE SAME FORCE AND EFFECT AS THOUGH EXPRESSLY MADE ON AND AS OF THE
CLOSING DATE; AND

 

(II)  THE COMPANY AND THE PARENT HAVE COMPLIED WITH ALL THE AGREEMENTS HEREUNDER
AND SATISFIED ALL THE CONDITIONS HEREUNDER ON THEIR PART TO BE PERFORMED OR
SATISFIED AT OR PRIOR TO THE CLOSING DATE.

 

(g)  Bring-down Comfort Letter.  On the Closing Date the Initial Purchasers
shall have received from each of UHY, LLP and KPMG LLP, a letter dated such
date, in form and substance satisfactory to the Initial Purchasers, to the
effect that they reaffirm the statements made in the letter furnished by them
pursuant to subsection (a) of this Section 5, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to the Closing Date and that their procedures shall
extend to financial information in the Final Offering Memorandum not contained
in, or changed from, the Pricing Disclosure Package.

 

(h)  Registration Rights Agreement.  The Company and the Parent shall have
entered into the Registration Rights Agreement and the Initial Purchasers shall
have received executed counterparts thereof.

 

23

--------------------------------------------------------------------------------



 


(I)  PGS ONSHORE PURCHASE AGREEMENT.  AT THE CLOSING DATE, THE PGS ONSHORE
PURCHASE AGREEMENT SHALL NOT HAVE BEEN TERMINATED, AND THE TERMS OF THE
ACQUISITION, AS CONTAINED IN THE PGS ONSHORE PURCHASE AGREEMENT, SHALL NOT HAVE
BEEN MATERIALLY AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
REPRESENTATIVES.


 


(J)  PLEDGE AGREEMENT.  ON THE CLOSING DATE, THE PLEDGE AGREEMENT SHALL HAVE
BEEN AUTHORIZED, EXECUTED AND DELIVERED BY THE PARTIES THERETO AND ALL FUNDS
SHALL HAVE BEEN IRREVOCABLY DEPOSITED INTO THE COLLATERAL ACCOUNT AS
CONTEMPLATED THEREIN, AND THE TRUSTEE, FOR THE BENEFIT OF THE HOLDERS OF THE
SECURITIES, SHALL HAVE A VALID AND PERFECTED SECURITY INTEREST IN RESPECT OF THE
DEPOSIT AND SECURITIES ACCOUNTS CREATED PURSUANT THERETO SECURING THE
OBLIGATIONS OF THE COMPANY UNDER THE INDENTURE AND SUCH SECURITY INTEREST OF THE
HOLDERS WILL NOT BE SUBJECT TO OR SUBORDINATED TO ANY LIENS.


 


(K)  INTERCREDITOR AGREEMENT.  ON THE CLOSING DATE, THE COMPANY, THE PARENT AND
THE OTHER PARTIES THERETO SHALL HAVE EXECUTED AND DELIVERED THE INTERCREDITOR
AGREEMENT, AND THE INTERCREDITOR AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


 

(l)  Additional Documents.  On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Section 4, Section 6, Section 8 and Section 9 shall
at all times be effective and shall survive such termination.

 

SECTION 6.  Reimbursement of Initial Purchasers’ Expenses.  If this Agreement is
terminated by the Representatives pursuant to Section 5 or Section 10, or if the
sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company or the Parent to perform any agreement herein or to comply with any
provision hereof, the Company and Parent, jointly and severally, agree to
reimburse the Initial Purchasers, severally, upon demand, for all out-of-pocket
expenses that shall have been reasonably incurred by the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the
Securities, including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.

 

SECTION 7.  Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Parent and the Company, on the other hand, hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:

 

(A)  OFFERS AND SALES OF THE SECURITIES WILL BE MADE ONLY BY THE INITIAL
PURCHASERS OR AFFILIATES THEREOF QUALIFIED TO DO SO IN THE JURISDICTIONS IN
WHICH SUCH OFFERS OR SALES ARE MADE. 

 

24

--------------------------------------------------------------------------------


 

EACH SUCH OFFER OR SALE SHALL ONLY BE MADE TO PERSONS WHOM THE OFFEROR OR SELLER
REASONABLY BELIEVES TO BE QUALIFIED INSTITUTIONAL BUYERS (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT), OR NON-U.S. PERSONS OUTSIDE THE UNITED
STATES TO WHOM THE OFFEROR OR SELLER REASONABLY BELIEVES OFFERS AND SALES OF THE
SECURITIES MAY BE MADE IN RELIANCE UPON REGULATION S UNDER THE SECURITIES ACT,
UPON THE TERMS AND CONDITIONS SET FORTH IN ANNEX I HERETO, WHICH ANNEX I IS
HEREBY EXPRESSLY MADE A PART HEREOF.

 

(B)  THE SECURITIES WILL BE OFFERED BY APPROACHING PROSPECTIVE SUBSEQUENT
PURCHASERS ON AN INDIVIDUAL BASIS.  NO GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF RULE 502 UNDER THE SECURITIES ACT) WILL BE
USED IN THE UNITED STATES IN CONNECTION WITH THE OFFERING OF THE SECURITIES.

 

(C)  UPON ORIGINAL ISSUANCE BY THE COMPANY, AND UNTIL SUCH TIME AS THE SAME IS
NO LONGER REQUIRED UNDER THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT, THE
SECURITIES (AND ALL SECURITIES ISSUED IN EXCHANGE THEREFOR OR IN SUBSTITUTION
THEREOF, OTHER THAN THE EXCHANGE SECURITIES) SHALL BEAR THE LEGEND SET FORTH IN
THE PRICING DISCLOSURE PACKAGE AND THE FINAL OFFERING MEMORANDUM UNDER THE
CAPTION “NOTICE TO INVESTORS.”

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Parent, the Company or any Subsidiary Guarantor for
any losses, damages or liabilities suffered or incurred by any of the Parent,
the Company or any Subsidiary Guarantor, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

SECTION 8.  Indemnification.

 

(a)  Indemnification of the Initial Purchasers.  Each of the Company, the Parent
and, upon execution and delivery of the Joinder Agreement, the Subsidiary
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers, employees and agents and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser or such officer,
employee or controlling person may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Parent, the Company and/or the
Subsidiary Guarantors), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based: (i) upon any untrue statement or alleged untrue statement of a
material fact contained in the Pricing Disclosure Package, any Company
Additional Written Information or the Final Offering Memorandum (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; or (ii)
in whole or in part upon any inaccuracy in the representations and warranties of
the Parent, the Company or any Subsidiary Guarantor contained herein; or
(iii) in whole or in part upon any failure of the Parent, the Company or any
Subsidiary Guarantor to perform its obligations hereunder or under law; or
(iv) any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating

 

25

--------------------------------------------------------------------------------


 

in any manner to, the offering contemplated hereby, and which is included as
part of or referred to in any loss, claim, damage, liability or action arising
out of or based upon any matter covered by clause (i) above, provided that none
of the Parent, the Company or any Subsidiary Guarantor shall not be liable under
this clause (iv) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its gross negligence or
willful misconduct; and to reimburse each Initial Purchaser, its officers,
directors, employees, agents and each such controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by RBC) as such
expenses are reasonably incurred by such Initial Purchaser or its officers,
directors, employees, agents or such controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by the Representatives expressly for use in the Pricing Disclosure
Package, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto).  The Parent, the Company
and each Subsidiary Guarantor hereby acknowledges that the only information that
the Initial Purchasers through the Representatives have furnished to the Company
expressly for use in the Pricing Disclosure Package, any Company Additional
Written Information or the Final Offering Memorandum (or any amendment or
supplement thereto) are the statements set forth in the eleventh and twelfth
paragraphs, concerning stabilization and penalty bids by the Initial Purchasers,
under the caption “Plan of Distribution” in the Pricing Disclosure Package and
the Final Offering Memorandum; and the Initial Purchasers confirm that such
statements are correct. The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Parent, the
Company or the Subsidiary Guarantors may otherwise have.

 

(b)  Indemnification of the Company, the Guarantors and their respective
Directors and Officers.  Each Initial Purchaser agrees, severally and not
jointly, to indemnify and hold harmless the Company, the Parent, and, upon
execution and delivery of the Joinder Agreement, the Subsidiary Guarantors, and
each of their respective directors and each person, if any, who controls the
Company, the Parent, or, upon execution and delivery of the Joinder Agreement,
any Subsidiary Guarantor within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Parent, the Company or any Subsidiary Guarantor or any
such director, or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue or
alleged untrue statement of a material fact contained in the Pricing Disclosure
Package, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto), or arises out of or is
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case to the extent, and only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the Pricing

 

26

--------------------------------------------------------------------------------


 

Disclosure Package, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto), in reliance upon
and in conformity with written information furnished to the Company by the
Representatives expressly for use therein; and to reimburse the Parent, the
Company, the Subsidiary Guarantors, or any such director or controlling person
for any legal and other expenses reasonably incurred by the Parent, the Company,
the Subsidiary Guarantors, or any such director or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action.  The indemnity agreement
set forth in this Section 8(b) shall be in addition to any liabilities that each
Initial Purchaser may otherwise have.

 

(c)  Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above.  In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, which such approval shall not be unreasonably
withheld, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the
indemnifying party (or by RBC in the case of Section 8(b)), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

 

27

--------------------------------------------------------------------------------


 

(d)  Settlements.  The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which shall not be withheld unreasonably, but if settled with such
consent or if there is a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by Section 8(a) and (b) hereof, the indemnifying
party agrees that it shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party shall not have reimbursed the indemnified party
in accordance with such request prior to the date of such settlement.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (x) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (y) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any indemnified
party.

 

SECTION 9.  Contribution.  If the indemnification provided for in Section 8 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Parent, the Company and the Subsidiary
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Parent, the
Company and the Subsidiary Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Parent, the
Company and the Subsidiary Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Parent,
the Company or the Subsidiary Guarantors, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities.  The relative fault of the Parent, the Company and the Subsidiary
Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Parent, the
Company or the Subsidiary Guarantors, on the one hand, or the Initial
Purchasers, on the other hand, and the

 

28

--------------------------------------------------------------------------------


 

parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or inaccuracy.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8I, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.  The provisions set forth in Section 8 with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8 for purposes of indemnification.

 

The Company, the Parent and, upon execution and delivery of the Joinder
Agreement, the Subsidiary Guarantors, and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Initial purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Parent, the Company or any Subsidiary Guarantor, and each
person, if any, who controls the Parent, the Company or any Subsidiary Guarantor
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as the Parent, the Company or any Subsidiary
Guarantor.

 

SECTION 10.  Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i) trading in securities generally on the Nasdaq Stock
Market or the New York Stock Exchange shall have been suspended or limited, or
minimum or maximum prices shall have been generally established on any of such
stock exchanges by the Commission or FINRA; (ii) a general banking moratorium
shall have been declared by any of federal, New York or California authorities;
(iii) there has been a material disruption in commercial banking or securities
settlement, payment or clearance services in the United States; (iv) there shall
have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the reasonable judgment of
the Representatives is material and adverse and makes it impracticable to market
the Securities in the manner and on the terms described in the Pricing
Disclosure Package and the Final Offering Memorandum or to enforce contracts for
the

 

29

--------------------------------------------------------------------------------


 

sale of securities; (v) in the judgment of the Representatives there shall have
occurred any Material Adverse Change; or (vi) the Parent, the Company or any
Subsidiary Guarantor shall have sustained a loss by strike, fire, flood,
earthquake, accident or other calamity of such character as in the reasonable
judgment of the Representatives may interfere materially with the conduct of the
business and operations of the Parent, the Company or such Subsidiary Guarantor
regardless of whether or not such loss shall have been insured.  Any termination
pursuant to this Section 10 shall be without liability on the part of (i) the
Parent, the Company or any Subsidiary Guarantor to any Initial Purchaser, except
that the Parent, the Company and the Subsidiary Guarantors shall be obligated to
reimburse the expenses of the Representatives and the Initial Purchasers
pursuant to Sections 4 and 6 hereof, (ii) any Initial Purchaser to the Parent,
the Company or any Subsidiary Guarantor, or (iii) any party hereto to any other
party except that the provisions of Section 8 and Section 9 shall at all times
be effective and shall survive such termination.

 

SECTION 11.  Representations and Indemnities to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Parent, the Company and, upon execution of the Joinder
Agreement, the Subsidiary Guarantors, of their respective officers and of the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser or the Parent, the Company or the Subsidiary
Guarantors or any of their respective partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.

 


SECTION 12.  THE SUBSIDIARY GUARANTORS. ON THE ACQUISITION CLOSING DATE, THE
COMPANY AND THE PARENT WILL CAUSE THE GUARANTORS TO (I) BECOME A GUARANTOR UNDER
THE INDENTURE AND THE NOTES AND EXCHANGE NOTES BY EXECUTING THE SUPPLEMENTAL
INDENTURE AND THE SECURITY DOCUMENTS AND (II) BECOME PARTY TO THIS AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT (TO THE EXTENT NOT ALREADY A PARTY HERETO AND
THERETO), IN EACH CASE, BY EXECUTING THE JOINDER AGREEMENT.  IN THE EVENT OF A
BREACH OF THIS SECTION 12, EACH OF THE COMPANY AND THE PARENT AGREE THAT
MONETARY DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS OR DAMAGE
INCURRED BY SUCH BREACH AND HEREBY FURTHER AGREE THAT, IN THE EVENT OF AN ACTION
FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE THE DEFENSE
THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


SECTION 13.  CONDITIONS TO PLEDGE AGREEMENT AND RELEASE OF FUNDS.  ON THE
ACQUISITION CLOSING DATE AND UPON EXECUTION OF THE JOINDER AGREEMENT AND THE
SECURITY DOCUMENTS, THE COMPANY AND THE PARENT AGREE TO, AND WILL CAUSE THE
SUBSIDIARY GUARANTORS TO, PROVIDE THE FOLLOWING DOCUMENTATION, DATED SUCH DATE,
AS A CONDITION TO THE DISBURSEMENT OF FUNDS PURSUANT TO SECTION 7(A) OF THE
PLEDGE AGREEMENT: (I) OFFICER’S CERTIFICATES SIMILAR TO THE CERTIFICATE REQUIRED
BY SECTION 5(B) HEREOF SIGNED BY THE CHAIRMAN OF THE BOARD, CHIEF EXECUTIVE
OFFICER OR PRESIDENT OF EACH GUARANTOR, (II) AN OPINION OF EACH OF HAYNES AND
BOONE, LLP AND DIANE ANDERSON, GENERAL COUNSEL OF THE COMPANY, SUBSTANTIALLY IN
THE FORMS ATTACHED AS EXHIBIT B-2 AND EXHIBIT C, RESPECTIVELY, (III) A
SUPPLEMENTAL INDENTURE PURSUANT TO THE INDENTURE, EXECUTED AND DELIVERED BY THE
PARENT AND EACH SUBSIDIARY GUARANTOR AND (IV) EVIDENCE OF COMPLETION OF ALL
NECESSARY REGULATORY APPROVALS FOR THE ACQUISITION.

 

30

--------------------------------------------------------------------------------


 

SECTION 14.  Notices.  All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

If to the Initial Purchasers:

 

RBC Capital Markets Corporation
1211 Avenue of the Americas, 32nd Floor

New York, NY 10036
Facsimile:  212-703-2295
Attention:  High Yield Capital Markets

 

with a copy to:

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022
Facsimile:  646-848-7711
Attention:  David Beveridge

 

If to the Company or the Guarantors:

 

Geokinetics Inc.
1500 CityWest Blvd., Suite 800

Houston, Texas 77042
Facsimile:  (713) 850-7330
Attention:  Scott A. McCurdy, Vice President and Chief Financial Officer

 

with a copy to:

 

Haynes and Boone, LLP

1 Houston Center

1221 McKinney, Suite 2100

Houston, Texas 77010

Facsimile:  (713) 547-2081

Attention:  George Young, III

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

SECTION 15.  Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchaser or
Initial Purchasers pursuant to Section 18 hereof, and to the benefit of the
employees, officers and directors and controlling persons referred to in
Section 8 and Section 9, and in each case their respective successors, and no
other person will have any right or obligation hereunder.  The term “successors”
shall not include any purchaser of the Securities as such from any of the
Initial Purchasers merely by reason of such purchase.

 

31

--------------------------------------------------------------------------------


 

SECTION 16.  Partial Unenforceability.  The invalidity or unenforceability of
any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision hereof. 
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

SECTION 17.  Governing Law Provisions.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

 

(a)  Consent to Jurisdiction.  Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the non-exclusive jurisdiction (except for proceedings instituted in regard to
the enforcement of a judgment of any such court (a “Related Judgment”), as to
which such jurisdiction is non-exclusive) of such courts in any such suit,
action or proceeding.  Service of any process, summons, notice or document by
mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court.  The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

 


SECTION 18.  DEFAULT OF ONE OR MORE OF THE SEVERAL INITIAL PURCHASERS. IF ANY
ONE OR MORE OF THE SEVERAL INITIAL PURCHASERS SHALL FAIL OR REFUSE TO PURCHASE
SECURITIES THAT IT OR THEY HAVE AGREED TO PURCHASE HEREUNDER ON THE CLOSING
DATE, AND THE AGGREGATE NUMBER OF SECURITIES WHICH SUCH DEFAULTING INITIAL
PURCHASER OR INITIAL PURCHASERS AGREED BUT FAILED OR REFUSED TO PURCHASE DOES
NOT EXCEED 10% OF THE AGGREGATE NUMBER OF THE SECURITIES TO BE PURCHASED ON SUCH
DATE, THE OTHER INITIAL PURCHASERS SHALL BE OBLIGATED, SEVERALLY, IN THE
PROPORTIONS THAT THE NUMBER OF SECURITIES SET FORTH OPPOSITE THEIR RESPECTIVE
NAMES ON SCHEDULE A BEARS TO THE AGGREGATE NUMBER OF SECURITIES SET FORTH
OPPOSITE THE NAMES OF ALL SUCH NON-DEFAULTING INITIAL PURCHASERS, OR IN SUCH
OTHER PROPORTIONS AS MAY BE SPECIFIED BY THE INITIAL PURCHASERS WITH THE CONSENT
OF THE NON-DEFAULTING INITIAL PURCHASERS, TO PURCHASE THE SECURITIES WHICH SUCH
DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS AGREED BUT FAILED OR REFUSED
TO PURCHASE ON THE CLOSING DATE.  IF ANY ONE OR MORE OF THE INITIAL PURCHASERS
SHALL FAIL OR REFUSE TO PURCHASE SECURITIES AND THE AGGREGATE NUMBER OF
SECURITIES WITH RESPECT TO WHICH SUCH DEFAULT OCCURS EXCEEDS 10% OF THE
AGGREGATE NUMBER OF SECURITIES TO BE PURCHASED ON THE CLOSING DATE, AND
ARRANGEMENTS SATISFACTORY TO THE INITIAL PURCHASERS AND THE COMPANY FOR THE
PURCHASE OF SUCH SECURITIES ARE NOT MADE WITHIN 48 HOURS AFTER SUCH DEFAULT,
THIS AGREEMENT SHALL TERMINATE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER PARTY
EXCEPT THAT THE PROVISIONS OF SECTIONS 4, 6, 8 AND 9 HEREOF SHALL AT ALL TIMES
BE EFFECTIVE AND SHALL SURVIVE SUCH TERMINATION.  IN ANY SUCH CASE EITHER THE
INITIAL PURCHASERS OR THE COMPANY SHALL HAVE THE RIGHT TO POSTPONE THE CLOSING
DATE, AS THE CASE MAY BE,

 

32

--------------------------------------------------------------------------------



 


BUT IN NO EVENT FOR LONGER THAN SEVEN DAYS IN ORDER THAT THE REQUIRED CHANGES,
IF ANY, TO THE FINAL OFFERING MEMORANDUM OR ANY OTHER DOCUMENTS OR ARRANGEMENTS
MAY BE EFFECTED.


 


AS USED IN THIS AGREEMENT, THE TERM “INITIAL PURCHASER” SHALL BE DEEMED TO
INCLUDE ANY PERSON SUBSTITUTED FOR A DEFAULTING INITIAL PURCHASER UNDER THIS
SECTION 18.  ANY ACTION TAKEN UNDER THIS SECTION 18 SHALL NOT RELIEVE ANY
DEFAULTING INITIAL PURCHASER FROM LIABILITY IN RESPECT OF ANY DEFAULT OF SUCH
INITIAL PURCHASER UNDER THIS AGREEMENT.


 

SECTION 19.  No Fiduciary Duty.  The Parent, the Company and each Subsidiary
Guarantor hereby acknowledges that each Initial Purchaser is acting solely as an
initial purchaser in connection with the purchase and sale of the Securities. 
The Parent, the Company and each Subsidiary Guarantor further acknowledges that
each Initial Purchaser is acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis and in no event
do the parties intend that any Initial Purchaser act or be responsible as a
fiduciary to the Parent, the Company or any Subsidiary Guarantor, their
management, stockholders, creditors or any other person in connection with any
activity that any Initial Purchaser may undertake or has undertaken in
furtherance of the purchase and sale of the Securities, either before or after
the date hereof.  Each Initial Purchaser hereby expressly disclaims any
fiduciary or similar obligations to the Parent, the Company or any Subsidiary
Guarantor, either in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions, and the Parent, the
Company and each Subsidiary Guarantor hereby confirms its understanding and
agreement to that effect.  The Parent, the Company and each Subsidiary Guarantor
and the Initial Purchasers agree that they are each responsible for making their
own independent judgments with respect to any such transactions, and that any
opinions or views expressed by an Initial Purchaser to the Parent, the Company
or any Subsidiary Guarantor regarding such transactions, including but not
limited to any opinions or views with respect to the price or market for the
Securities, do not constitute advice or recommendations to the Parent, the
Company or any Subsidiary Guarantor.  The Parent, the Company and each
Subsidiary Guarantor hereby waives and releases, to the fullest extent permitted
by law, any claims that the Parent, the Company or any Subsidiary Guarantor may
have against each Initial Purchaser with respect to any breach or alleged breach
of any fiduciary or similar duty to the Parent, the Company or any Subsidiary
Guarantor in connection with the transactions contemplated by this Agreement or
any matters leading up to such transactions.

 

SECTION 20.  General Provisions.  This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.  This Agreement may be executed in
two or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit. 
The section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

 

33

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

Geokinetics Holdings USA, Inc.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

 

Scott A. McCurdy, Vice President

 

 

 

 

 

Geokinetics Inc.

 

 

 

 

 

By:

/s/ Scott A. McCurdy

 

 

Scott A. McCurdy, Vice President

 

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchaser as of the date first above written.

 

RBC Capital Markets Corporation

 

Banc of America Securities LLC

 

 

 

 

 

By:  RBC Capital Markets Corporation

 

 

 

 

 

By:

/s/ David Capaldi

 

 

Name:

David Capaldi

 

 

Title:

Managing Director

 

 

 

Acting on behalf of themselves and on behalf of the several Initial Purchasers
named on Schedule A hereto

 

 

 

Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchaser

 

Aggregate
Principal
Amount of
Securities to be
Purchased

 

RBC Capital Markets Corporation

 

$

217,500,000

 

Banc of America Securities LLC

 

75,000,000

 

PNC Capital Markets LLC

 

7,500,000

 

 

 

 

 

Total

 

$

300,000,000

 

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

EXISTING SUBSIDIARY GUARANTORS

 

Name

 

State of Organization

Advanced Seismic Technology, Inc.

 

Texas

Geokinetics Processing, Inc.

 

Texas

Geokinetics Management, Inc.

 

Texas

Geokinetics International Holdings, Inc.

 

Delaware

Geokinetics International, Inc.

 

Texas

Geokinetics USA, Inc.

 

Texas

Geokinetics Services Corp.

 

Texas

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

SUBSIDIARIES OF THE PARENT

 

Name

 

State of Organization

Advanced Seismic Technology, Inc.

 

Texas

Geokinetics Processing, UK LTD

 

United Kingdom

Geokinetics Holdings USA, Inc.

 

Delaware

Geokinetics Exploration Inc.

 

Alberta, Canada

Geokinetics Processing, Inc.

 

Texas

Geokinetics Singapore PTE LTD

 

Singapore

Geokinetics (Australasia) Pty LTD

 

Australia

Geokinetics Geophysical do Brasil Ltda.

 

Brazil

Geokinetics Management, Inc.

 

Texas

Geokinetics Egypt, LLC

 

Egypt

Geokinetics International Holdings, Inc.

 

Delaware

Geokinetics International, Inc.

 

Texas

Geokinetics Saudi Arabia L.L.C.

 

Saudi Arabia

Geokinetics Geophysical Malaysia Sdn. Bhd.

 

Malaysia

P.T. Geokinetics Indonesia

 

Indonesia

Geokinetics USA, Inc.

 

Texas

Geokinetics FZE (Dubai)

 

United Arab Emirates

Geokinetics Services Corp.

 

Texas

Geokinetics International Services, Inc.

 

Cayman

Geokinetics Global Services, Inc.

 

Cayman

Geokinetics Enterprises, Inc.

 

Cayman

Foresight, Inc.

 

Cayman

Geofisica Geokinetics Bolivia, SRL

 

Bolivia

Geokinetics Exploration Oriente SAC

 

Peru

Geokinetics Exploration Peru SAC

 

Peru

 

C-1

--------------------------------------------------------------------------------